       Case 2:20-cv-00118-RDP-HNJ Document 16 Filed 01/04/21 Page 1 of 2                               FILED
                                                                                              2021 Jan-04 PM 04:43
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION
 ANTHONY KELLY,                                  )
                                                 )
         Petitioner,                             )
                                                 )
 v.                                              )    Case No.: 2:20-cv-00118-RDP-HNJ
                                                 )
 DEPUTY WARDEN JEFFERY                           )
 BALDWIN, et al.,                                )
                                                 )
         Respondents.                            )

                                 MEMORANDUM OPINION
       On December 3, 2020, the Magistrate Judge entered a Report and Recommendation

recommending the court dismiss Anthony Kelly’s petition for a writ of habeas corpus without

prejudice as unexhausted. (Doc. 15). Although the Magistrate Judge advised the parties of their

right to file specific written objections within fourteen days, no objections have been received by

the court.

       Having carefully reviewed and considered de novo all the materials in the court file,

including the Report and Recommendation, the court hereby ADOPTS the Report of the

Magistrate Judge and ACCEPTS his Recommendation. In accordance with the Recommendation,

the court finds the petition is due to be dismissed without prejudice as unexhausted.

       This court may issue a certificate of appealability “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such

a showing, a “petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473,

484 (2000), or that “the issues presented were adequate to deserve encouragement to proceed
      Case 2:20-cv-00118-RDP-HNJ Document 16 Filed 01/04/21 Page 2 of 2




further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The court

finds Kelly’s claims do not satisfy either standard.

       The court will enter a separate Final Judgment.

       DONE and ORDERED this January 4, 2021.



                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE




                                                 2
